Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

V. CRIMINAL NO.: H-18-197

HANNAH MUSLEH,
Defendant.

OM MMM Ww)

PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and Vernon Lewis, Assistant United
States Attorney, and the Defendant, HANNA MUSLEH, (“Defendant”), and
Defendant’s counsel, Paul Doyle, pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of
the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Count Eleven of the Indictment.
Count Eleven charges Defendant with wire fraud in violation of Title 18, United
States Code, Section 1343. Defendant, by entering this plea, agrees that he is
waiving any right to have the facts that the law makes essential to the punishment

either charged in the Indictment, or proved to a jury or proven beyond a reasonable

doubt.
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 2 of 21

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States
Code, Section 1343 is imprisonment of not more than twenty (20) years and a fine
of not more than $250,000. Additionally, Defendant may receive a term of
supervised release after imprisonment of up to three (3) years. See Title 18, United
States Code, Sections 3559(a)(3) and 3583(b)(2).

Defendant acknowledges and understands that if he should violate the
conditions of any period of supervised release which may be imposed as part of his
sentence, then Defendant may be imprisoned for the entire term of supervised
release, without credit for time already served on the term of supervised release prior
to such violation. See Title 18, United Stated Code, Sections 3559(a)(3) and
3583(e)(3). Defendant understands that he cannot have the imposition or execution
of the sentence suspended, nor is he eligible for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A),
immediately after sentencing, Defendant will pay to the Clerk of the United States
District Court a special assessment in the amount of one hundred dollars ($100.00)

per count of conviction. The payment will be by cashier’s check or money order,
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 3 of 21

payable to the Clerk of the United States District Court, c/o District Clerk’s Office,
P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with
respect to his immigration status if he is not a citizen of the United States.
Defendant understands that if he is not a citizen of the United States, by pleading
guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised
Defendant of the potential immigration consequences resulting from Defendant’s

plea of guilty.
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 4 of 21

Cooperation

5. The parties understand this agreement carries the potential for a motion
for departure under Section 5K1.1 of the Sentencing Guidelines. Defendant
understands and agrees that whether such a motion is filed will be determined solely
by the United States through the United States Attorney for the Southern District of
Texas. Should Defendant’s cooperation, in the sole judgment and discretion of the
United States, amount to “substantial assistance,” the United States reserves the sole
right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through
sentencing, fully cooperate with the United States, not oppose the forfeiture of assets
contemplated in Paragraph 22 of this agreement. Defendant understands and agrees
that the United States will request that sentencing be deferred until that cooperation
is complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is
used herein, includes providing all information relating to any criminal activity
known to Defendant, including but not limited to conspiracy, wire fraud, and money
laundering. Defendant understands that such information includes both state and
federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United
States Attorney for the Southern District of Texas and Defendant; it

4
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 5 of 21

does not bind any other United States Attorney or any other unit of the
Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand
jury or in any other judicial or administrative proceeding when called
upon to do so by the United States. Defendant further agrees to waive
his Fifth Amendment privilege against self-incrimination for the
purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and
conferences as the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate
information and testimony and understands any false statements made
by the defendant to the Grand Jury or at any court proceeding (criminal
or civil), or to a government agent or attorney, can and will be
prosecuted under the appropriate perjury, false statement, or
obstruction statutes;

(e) Defendant agrees to provide to the United States all documents
in his possession or under his control relating to all areas of inquiry and
investigation; and

(f) | Should the recommended departure, if any, not meet Defendant’s
expectations, the Defendant understands that he remains bound by the

terms of this agreement and cannot, for that reason alone, withdraw his
plea.

Waiver of Appeal and Collateral Review
7. Defendant is aware that Title 28, United States Code, section 1291, and
Title 18, United States Code, section 3742, afford a defendant the right to appeal the
conviction and sentence imposed. Defendant is also aware that Title 28, United

States Code, section 2255, affords the right to contest or “collaterally attack” a
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 6 of 21

conviction or sentence after the judgment of conviction and sentence has become
final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not
waive the right to raise a claim of ineffective assistance of counsel on direct appeal,
if otherwise permitted, or on collateral review in a motion under Title 28, United
States Code, Section 2255. Inthe event Defendant files a notice of appeal following
the imposition of the sentence or later collaterally attacks his conviction or sentence,
the United States will assert its rights under this agreement and seek specific
performance of these waivers.

8. In agreeing to these waivers, Defendant is aware that a sentence has not
yet been determined by the Court. Defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he may have received
from his counsel, the United States or the Probation Office, is a prediction and not a
promise, did not induce his guilty plea, and is not binding on the United States, the
Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant
further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220

(2005). Accordingly, Defendant understands that, although the Court must consult
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD_ Page 7 of 21

the Sentencing Guidelines and must take them into account when sentencing
Defendant, the Court is not bound to follow the Sentencing Guidelines nor sentence
Defendant within the calculated guideline range.

9. Defendant understands and agrees that each and all waivers contained in
the Agreement are made in exchange for the concessions made by the United States
in this plea agreement.

The United States’ Agreements

10. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Eleven of the Indictment and
persists in that plea through sentencing, and if the Court accepts this
plea agreement, the United States will not seek additional charges
against Defendant related to the facts alleged in the Indictment;

(b) If the Court determines that Defendant qualifies for an
adjustment under Section 3E1.1(a) of the United States Sentencing
Guidelines, and the offense level prior to operation of section 3E1.1(a)
is 16 or greater, the United States will move under section 3E1.1(b) for
an additional one-level reduction because Defendant timely notified
authorities of his intent to plead guilty, thereby permitting the United
States to avoid preparing for trial and permitting the United States and
the Court to allocate their resources more efficiently.
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 8 of 21

Agreement Binding - Southern District of Texas Only

11. The United States Attorney’s Office for the Southern District of Texas
agrees that it will not further criminally prosecute Defendant in the Southern District
of Texas for offenses arising from conduct charged in the Indictment. This plea
agreement binds only the United States Attorney’s Office for the Southern District
of Texas and Defendant. It does not bind any other United States Attorney’s Office.
The United States Attorney’s Office for the Southern District of Texas will bring
this plea agreement and the full extent of Defendant’s cooperation to the attention of
other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence

file and any investigative files, to the attention of the Probation Office

in connection with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to
sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with
section 6A1.2 of the United States Sentencing Guidelines and Title 18,
United States Code, section 3553(a); and
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 9 of 21

(e) to appeal the sentence imposed or the manner in which it was
determined.

Sentence Determination

13. Defendant is aware that the sentence will be imposed after consideration
of the United States Sentencing Guidelines and Policy Statements, which are only
advisory, as well as the provisions of Title 18, United States Code, section 3553(a).
Defendant nonetheless acknowledges and agrees that the Court has authority to
impose any sentence up to and including the statutory maximum set for the
offense(s) to which Defendant pleads guilty, and that the sentence to be imposed is
within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind
the Court and that the sentence imposed is within the discretion of the sentencing
judge. Ifthe Court should impose any sentence up to the maximum established by
statute, or should the Court order any or all of the sentences imposed to run
consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 10 of 21

14,

Rights at Trial

Defendant understands that by entering into this agreement, he

surrenders certain rights as provided in this plea agreement. Defendant understands

that the rights of a defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges,
defendant would have the right to a speedy jury trial with the assistance
of counsel. The trial may be conducted by a judge sitting without a
jury if Defendant, the United States, and the court all agree.

(b) At a trial, the United States would be required to present
witnesses and other evidence against Defendant. Defendant would
have the opportunity to confront those witnesses and his attorney would
be allowed to cross-examine them. In turn, Defendant could, but
would not be required to, present witnesses and other evidence on his
own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena
power of the court; and

(c) At a trial, Defendant could rely on a privilege against self-
incrimination and decline to testify, and no inference of guilt could be
drawn from such refusal to testify. However, if Defendant desired to
do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

15. Defendant is pleading guilty because he is in fact guilty of the charges

contained in Count Eleven of the Indictment. If this case were to proceed to trial,

the United States could prove each element of the offense beyond a reasonable

doubt. The following facts, among others would be offered to establish Defendant's

guilt:

10
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 11 of 21

In 2016, Moses Said (“Said”) was hired by the Beck Group as the construction
manager for the Le Meridien Hotel, located in downtown, Houston, Texas (“the Le
Meridien Hotel Project”). As the construction manager for the Le Meridien Hotel
Project, Said had the authority to review and approve payment of invoices submitted
by vendors who provided construction products and/or services to the Beck Group
in connection with the Le Meridien Hotel Project.

Beginning in 2016 and continuing into 2017, Said as the construction manager
for the Le Meridien Hotel Project, conspired with other persons to execute a fraud
scheme against the Beck Group whereby Said and his co-conspirators, Charles Lee
Williams, Lanamasha Hampton, Heather Ashley Sowa, Janell Crosby Quant,
William Lewis Sutton, Jr., Collette Devoe Hines, HANNA MUSLEH, and Akram
Elias Musleh, created shell companies which submitted false invoices to the Beck
Group demanding payment for construction goods and/or services which were not
provided to the Beck Group.

Upon receipt of the false invoices, Said approved the invoices and processed
the invoices for payment by the Beck Group. To issue the payments on the false
invoices, the Beck Group caused its bank, Wells Fargo Bank, to issue Automated
Clearing House (ACH) payments to the shell companies which caused Wells Fargo

to send electronic communications from its branch office in Dallas, Texas to its ACH

1]
  

Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 12 of 21

Processing Center in Minnesota. Wells Fargo’s ACH Processing Center then
caused payments to be sent electronically to the bank accounts of the shell companies
in California, Texas, and Georgia.

Said and his co-conspirators knowingly and willfully transferred (the
unlawfully obtained funds) from the bank accounts of the shell companies to Said
and others, knowing that the transactions were designed, in whole or in part, to
conceal and disguise the nature, location, source, ownership, and control of the funds
d that while conducting and attempting to conduct such financial transactions,
ew that the funds represented the proceeds of some form of unlawful activity.

In 2016, HANNA MUSLEH created a Texas company called Scaffold
Solutions by filing a Certificate of Assumed Name with the Harris County Clerk’s
Office. In 2017, HANNA MUSLEH opened a commercial bank account with
Prosperity Bank, ending in account number 6817.

Scaffold Solutions registered with the Beck Group as a vendor to provide
construction services to the Beck Group.

In 2017, Scaffold Solutions submitted or caused to be submitted, false
invoices to the Beck Group to induce payments to Scaffold Solutions from the Beck

Group.

12
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 13 of 21

On June 5, 2017, HANNA MUSLEH aided and abetted by his co-
conspirators, caused $147,643.29 to be transferred electronically, via interstate
commerce, from the Wells Fargo bank account of the Beck Group, in Dallas, Texas,
to the Scaffold Solutions account ending in account 6817 at Prosperity Bank.

HANNA MUSLEH’s activities were part of the loss to the Beck Group of at

least $3,439,900.81.

Breach of Plea Agreement

16. If Defendant should fail in any way to fulfill completely all of the
obligations under this plea agreement, the United States will be released from its
obligations under the plea agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals, or disposes of assets in violation of this
plea agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this plea agreement, and all leads derived therefrom, will be used against defendant

in any prosecution.

13
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 14 of 21

Restitution, Forfeiture, and Fines — Generally

17. This Plea Agreement is being entered into by the United States on the
basis of Defendant’s express representation that he will make a full and complete
disclosure of all assets over which he exercises direct or indirect control, or in which
he has any financial interest. Defendant agrees not to dispose of any assets or take
any action that would effect a transfer of property in which he has an interest, unless
Defendant obtains the prior written permission of the United States.

18. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500 or similar form) within 14
days of signing this plea agreement. Defendant agrees to authorize the release of
all financial information requested by the United States, including, but not limited
to, executing authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security information.
Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,

signing a consent decree, stipulating to facts regarding the transfer of title and the

14
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 15 of 21

basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct any banks which have custody of his assets
to deliver all funds and records of such assets to the United States.

20. Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations.

Restitution

21. Defendant agrees to pay full restitution to the victim(s) regardless of the
count(s) of conviction. Defendant stipulates and agrees that as a result of his
criminal conduct, the victim(s) incurred a monetary loss of at least $306,802.25.
Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution
imposed by the Court will be due and payable immediately and that Defendant will
not attempt to avoid or delay payment. Subject to the provisions of paragraph 7
above, Defendant waives the right to challenge in any manner, including by direct

appeal or in a collateral proceeding, the restitution order imposed by the Court.

15
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 16 of 21

Forfeiture

22. Defendant stipulates and agrees that the property listed in the
Indictment’s Notice of Forfeiture (and in any supplemental Notices) is subject to
forfeiture, and Defendant agrees to the forfeiture of that property.

23. Defendant stipulates and agrees that Defendant caused a loss of at least
$306,802.25 from the criminal offenses and that the factual basis for his guilty plea
supports the forfeiture of $306,802.25. Defendant stipulates and admits that one or
more of the conditions set forth in Title 21, United States Code, section 853(p),
exists. Defendant agrees to forfeit any of Defendant’s property in substitution, up
to a total forfeiture of $306,802.25. Defendant agrees that upon conviction, a
personal money judgment will be entered equal to the total amount of the loss, or for
the loss amount for which Defendant may be jointly and severally liable.

24. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal

or civil, federal or state.

16
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 17 of 21

25. Defendant consents to the order of forfeiture becoming final as to
Defendant immediately following this guilty plea, pursuant to Federal Rule of
Criminal Procedure 32.2(b)(4)(A).

26. Subject to the provisions of paragraph 7 above, Defendant waives the
right to challenge the forfeiture of property in any manner, including by direct appeal
or in a collateral proceeding.

Fines

27. Defendant understands that under the Sentencing Guidelines the Court is
permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Subject to
the provisions of paragraph 7 above, Defendant waives the right to challenge the fine
in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

28. This written plea agreement, consisting of 20 pages, including the
attached addendum of Defendant and his attorney, constitutes the complete plea
agreement between the United States, Defendant, and Defendant’s counsel. No

promises or representations have been made by the United States except as set forth

17
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 18 of 21

in writing in this plea agreement. Defendant acknowledges that no threats have
been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

18
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 19 of 21

29, Any modification of this plea agreement must be in writing and signed

by all parties.

Filed at Houston, Texas, on Octo 24 , 2018.

DEFENDANT HANNA MUSLEH,

Subscribed and sworn to before me on Octet | ,

2018.

 

DAVID J. BRADLEY
UNITED STATES DISTRICT CLERK

By: eat
Deputy United States District Clerk
APPROVED:
RYAN K. PATRICK

UNITED STATES ATTORNEY

 
 

 

SOUTHERN DIST, F TEXAS
i : [iy
f a,
By:
Vernon Lew Paul Dole

Assistant U.S. Attorney Attorney fsx HANA MUSLEH,
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 20 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §

§
v. § CRIMINAL NO.: H-18-197

§
HANNAH MUSLEH, §

Defendant. §
PLEA AGREEMENT -- ADDENDUM
I have fully explained to Defendant his rights with respect to the pending
Indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the
maximum allowed by statute per count of conviction. Further, I have carefully

reviewed every f this plea agreement with Defendant. To my knowledge,

       
  

Defendant’ ah enter into this agreement is an informed and voluntary one.

/) [2+ 24.L01¥

"UY
Paul Desle\. Date
Attorney for Defendant

20

 
Case 4:18-cr-00197 Document 89 Filed on 10/29/18 in TXSD Page 21 of 21

I have consulted with my attorney and fully understand all my rights with
respect to the Indictment pending against me. My attorney has fully explained, and
I understand, all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this plea agreement with my attorney. I
understand this agreement and I voluntarily agree to its terms.

a /0-2F. 2012

HANNA MUSLEH, Date
Defendant

21
